Merrick, J.
The volume of laws produced in evidence by the defendants, upon the title page of which were printed the words “ By Authority,” we think did thereby purport to have been published under the authority of the government of the State of Vermont; because we do not know how else any authority for the publication could have been conferred, or that it was possible to have derived it from any other source. The objection to its admissibility was therefore properly overruled. Rev. Sts. c. 94, § 59.
The plaintiff attempted to maintain his action upon the ground that Smith & Weeks, in the manufacture and sale of the gun barrels, for the price of' which it is prosecuted, acted as his agents. Upon the assumption that they were his agents, the bills and invoices prepared by them and sent with the barrels were acts and declarations made within the scope of their agency, and in the transaction of business pertaining to it, and were therefore admissible in evidence. For a like reason, the copies of the letters, being a portion of the correspondence between the parties relative to their contract and in the course of its execution, were properly allowed to be laid before the jury, to be considered as far as they might legitimately bear upon the question in issue concerning the party by whom the purchase had been made. Sufficient proof was first adduced to show, to the satisfaction of the court, that the original letters could not be found by the defendants to be produced upon the trial, and they were therefore rightly permitted to avail themselves of copies as secondary evidence. Exceptions overruled■